NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 16a0613n.06

                                        No. 15-3426

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT
                                                                                 FILED
                                                                           Nov 18, 2016
ARTAN SULCE, et al.,                                 )
                                                                       DEBORAH S. HUNT, Clerk
                                                     )
       Petitioners,                                  )
                                                     )   ON PETITION FOR REVIEW
v.                                                   )   FROM THE UNITED STATES
                                                     )   BOARD OF IMMIGRATION
LORETTA E. LYNCH, U.S. Attorney                      )   APPEALS
General,                                             )
                                                     )
       Respondent.                                   )
                                                     )


       BEFORE: NORRIS, GIBBONS, and ROGERS, Circuit Judges.

       PER CURIAM. Artan Sulce, his wife Lindita Sulce, and their two sons petition this court

for review of an order of the Board of Immigration Appeals (BIA) dismissing their appeal from

the denial of their applications for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT).

       The Sulces, natives and citizens of Albania, most recently entered the United States in

2004 with non-immigrant G-1 visas as the staff and family members of a representative of a

foreign government to an international organization, authorized to remain until July 30, 2005.

Artan Sulce worked as a driver and bodyguard for the Albanian ambassador to the United

Nations until 2005; the Sulces did not depart the United States after his employment ended. In

2010, the Sulces submitted applications for asylum, withholding of removal, and CAT

protection. The Department of Homeland Security subsequently served the Sulces with notices

to appear in removal proceedings, charging them with removability as aliens who, after
No. 15-3426
Sulce v. Lynch

admission as a non-immigrant, remained in the United States for a time longer than permitted.

See 8 U.S.C. § 1227(a)(1)(B). Appearing before an immigration judge (IJ), the Sulces conceded

removability as charged.

       At the merits hearing, Artan Sulce testified about three threatening incidents that

occurred while he was visiting Albania.       On June 21, 2002, Artan Sulce was dining at a

restaurant with his brother and two friends when three people from a nearby table approached

them. One of them asked Artan Sulce, “Have you returned as a visitor or did the embassy send

you back?” When Artan Sulce asked the man to introduce himself, the man responded in a

threatening tone, “It’s none of your business as to who we are. You will find out who we are.”

During that same visit, on July 7, 2002, two people, one of whom was the man from the

restaurant, approached Artan Sulce on the street, called him by name, referred to his work for the

foreign affairs minister, threatened to “blow [his] brains out,” and left stating, “We will revisit

your case again.” Artan Sulce reported this incident to the police but returned to the United

States three days later. Artan Sulce visited Albania again in November 2004. While Artan Sulce

was returning home one evening, four people, one of whom was wearing a mask, surrounded

him and threatened to kill him. They told him, “To you and those whom you have served, we

will send you where you belong very quickly.” The masked person stopped one of them from

hitting Artan Sulce and said, “Hold on. We will . . . take care of him once and for all.”

According to Artan Sulce, these people threatened him because he witnessed two men firing

machine guns when he was driving a government car past the Democratic Party headquarters on

September 12, 1998. After he drove away and later picked up the foreign affairs minister, Artan

Sulce learned that the leader of the Democratic Party had been assassinated near the headquarters

building. Artan Sulce testified that he fears returning to Albania because of what he witnessed.


                                               -2-
No. 15-3426
Sulce v. Lynch

       At the conclusion of the merits hearing, the IJ denied the Sulces’ applications for asylum,

withholding of removal, and CAT protection. The IJ pretermitted their asylum applications on

the basis that they failed to file their applications within one year of their last arrival in the

United States. See 8 U.S.C. § 1158(a)(2)(B). The IJ went on to find that the Sulces lacked

credibility and therefore failed to satisfy their burdens of proof. In the alternative, the IJ found

that the Sulces failed to establish a nexus to a protected ground and failed to show that it is more

likely than not that they would be tortured if removed to Albania.

       The Sulces appealed the IJ’s decision. Dismissing their appeal, the BIA affirmed the IJ’s

findings that the Sulces’ asylum applications were untimely, that they lacked credibility, and that

their claims were not tied to a protected ground.

       This timely petition for review followed.        Where, as here, “the BIA reviews the

immigration judge’s decision and issues a separate opinion, rather than summarily affirming the

immigration judge’s decision, we review the BIA’s decision as the final agency determination.”

Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009). To the extent that the BIA adopted the IJ’s

reasoning, we also review the IJ’s decision. Id. We review the agency’s factual findings,

including credibility determinations, for substantial evidence, reversing only if “any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see Yu

v. Ashcroft, 364 F.3d 700, 703 (6th Cir. 2004).

       We lack jurisdiction to review asylum applications denied for untimeliness “when the

appeal seeks review of discretionary or factual questions, but not when the appeal seeks review

of constitutional claims or matters of statutory construction.” Almuhtaseb v. Gonzales, 453 F.3d
743, 748 (6th Cir. 2006); see 8 U.S.C. § 1158(a)(3). The Sulces have made no argument

regarding the timeliness of their asylum applications—let alone raised a constitutional claim or


                                                  -3-
No. 15-3426
Sulce v. Lynch

matter of statutory construction—and have therefore waived the issue. See Cruz-Samayoa v.

Holder, 607 F.3d 1145, 1155 (6th Cir. 2010).

       Substantial evidence supports the agency’s adverse credibility determination. “Under the

REAL ID Act, credibility determinations are based on the ‘totality of the circumstances’ and

should take into account ‘all relevant factors.’” Hachem v. Holder, 656 F.3d 430, 434 (6th Cir.

2011) (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)). The REAL ID Act allows triers of fact to consider

any inconsistencies, inaccuracies, or falsehoods in an applicant’s statements, “without regard to

whether an inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii).

       Contrary to the Sulces’ argument, the IJ explained the adverse credibility determination,

giving specific examples. Artan Sulce testified that he made a police report after the 2002

incidents and that he attempted to obtain that report when he returned to Albania in 2004. As the

IJ pointed out, Artan Sulce failed to mention his attempt to obtain the police report in his written

application. The IJ found that Artan Sulce’s “incredibility is further heightened by the letter

from his own brother.” Although the brother’s letter addressed the restaurant incident in 2002,

the letter made no mention of the Democratic Party leader’s assassination in 1998, which forms

the basis for Artan Sulce’s claimed fear of harm. In addition, the IJ found that Lindita Sulce lied

under oath. Lindita Sulce testified that she returned to Albania two times, once in 2001 and

again in 2002, failing to mention her third visit in 2004 until she was impeached by the

government with her written application. When asked to explain her omission of the third trip,

Lindita Sulce merely stated, “I only went with my kids.” The IJ questioned why Lindita Sulce

returned to Albania with her children after her husband had purportedly been threatened.




                                               -4-
No. 15-3426
Sulce v. Lynch

       The Sulces argue that the IJ mistakenly equated their failure to produce the police report

with a lack of credibility. Although the IJ noted that the Sulces failed to show that they made

any other attempts to obtain the police report, that failure was not the sole basis for the adverse

credibility determination.   Given the inconsistencies identified by the IJ and the lack of

corroboration, the record does not compel a conclusion contrary to the agency’s adverse

credibility determination.   That determination is fatal to the Sulces’ claims for asylum,

withholding of removal, and CAT protection. See El-Moussa v. Holder, 569 F.3d 250, 256 (6th

Cir. 2009).

       The Sulces do not address the agency’s alternative findings that they failed to establish a

nexus to a protected ground and that they failed to satisfy their burden of proof for CAT

protection.   The Sulces have therefore waived any challenge to these findings, which are

dispositive of their claims. See Hachem, 646 F.3d at 434; Al-Najar v. Mukasey, 515 F.3d 708,

717 (6th Cir. 2008).

       For the foregoing reasons, we DENY the Sulces’ petition for review.




                                               -5-